Case 1:18-cr-00681-WFK-ST Document 216-1 Filed 09/25/19 Page 1 of 21 PageID #: 7065




                            EXHIBIT 1
  Case
Case    1:16-cr-00234-BMC Document
     1:18-cr-00681-WFK-ST  Document290
                                    216-1Filed 06/21/17
                                            Filed 09/25/19Page 1 of2 85
                                                            Page        PageID
                                                                     of 21     #: 4047
                                                                           PageID #: 7066
                                                                               1088


 1     UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
 2     ------------------------------x
                                                   16-CR-234(BMC)
 3     UNITED STATES OF AMERICA,
                                                   United States Courthouse
 4                 Plaintiff,                      Brooklyn, New York

 5                 -against-                       May 2, 2017
                                                   9:30 a.m.
 6     LOUIS F. PETROSSI,

 7                 Defendant.

 8     ------------------------------x

 9                    TRANSCRIPT OF CRIMINAL CAUSE FOR TRIAL
                       BEFORE THE HONORABLE BRIAN M. COGAN
10                         UNITED STATES DISTRICT JUDGE
                                  BEFORE A JURY
11

12     APPEARANCES

13     For the Government:            BRIDGET M. ROHDE, ESQ.
                                      Acting United States Attorney
14                                    Eastern District of New York
                                      271 Cadman Plaza East
15                                    Brooklyn, New York 11201
                                      BY: MARK E. BINI
16                                         LAUREN HOWARD ELBERT
                                      Assistant United States Attorneys
17
       For the Defendant:             PETRILLO KLEIN & BOXER LLP
18                                    655 Third Avenue
                                      22nd Floor
19                                    New York, New York 10017
                                      BY: NELSON A. BOXER, ESQ.
20                                         JACK MICHAEL GENBERG, ESQ.

21
       Court Reporter:                LINDA D. DANELCZYK, RPR, CSR, OCR
22                                    Phone: 718-613-2330
                                      Fax:    718-804-2712
23                                    Email: LindaDan226@gmail.com

24     Proceedings recorded by mechanical stenography.               Transcript
       produced by computer-aided transcription.
25

                            LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
 Case
Case   1:16-cr-00234-BMC Document
     1:18-cr-00681-WFK-ST Document290  Filed
                                   216-1     06/21/17
                                           Filed        Page
                                                 09/25/19    31 of
                                                           Page    8521
                                                                3 of  PageID #: #:
                                                                        PageID  4077
                                                                                   7067
                                                                            1118
                                   JURY CHARGE

 1     Like I told you with regard to taking notes, don't get hung up

 2     on reading while I'm speaking, you're going to have a copy of

 3     these instructions, so don't feel you have to have them

 4     memorized here.

 5                 Now, the defendant is formally charged in a charging

 6     instrument, which in this case is called an indictment.               We're

 7     going to give you a copy of the indictment to take back with

 8     you into the jury room.

 9                 As I've instructed you, the indictment is a charge

10     or accusation.     It is not evidence.       This indictment has four

11     counts or charges by which you will be called upon to render a

12     verdict.    Whether you find the defendant guilty or not guilty

13     as to one count, however, should not affect your verdict as to

14     another count.     You have to consider each count separately and

15     return a separate verdict of guilty or not guilty on each

16     count.

17                 Now each one of these four charges implicates the

18     concept of knowledge and intent.          As a general rule, the law

19     holds individuals accountable only for conduct in which they

20     intentionally engage.

21                 A person acts knowingly if he acts intentionally and

22     voluntarily and not because of ignorance, mistake, accident,

23     or carelessness.      Whether a defendant acted knowingly may be

24     proven by his or her conduct and by all of the facts and

25     circumstances surrounding the case.

                            LINDA D. DANELCZYK, RPR, CSR
                               Official Court Reporter
 Case
Case   1:16-cr-00234-BMC Document
     1:18-cr-00681-WFK-ST Document290  Filed
                                   216-1     06/21/17
                                           Filed        Page
                                                 09/25/19    32 of
                                                           Page    8521
                                                                4 of  PageID #: #:
                                                                        PageID  4078
                                                                                   7068
                                                                            1119
                                   JURY CHARGE

 1                 A person acts intentionally when he acts

 2     deliberately and purposefully; that is, the defendant's acts

 3     must have been the product of his conscious objective rather

 4     than the product of a mistake or accident.            It's sufficient

 5     that a defendant intentionally engages in conduct which the

 6     law forbids.     The government is not required to prove that a

 7     defendant is aware of the law that actually forbids his

 8     conduct.

 9                 Now let me instruct you on the law of conspiracy.

10     This applies to Counts One, Two and Three of the indictment.

11     Those are all conspiracy charges.

12                 The crime of conspiracy is an independent crime, an

13     entirely separate and different offense from the underlying

14     crime that the defendant is alleged to have agreed to

15     commitment.     Before you may convict the defendant of

16     conspiracy, the following two essential elements must be

17     established beyond a reasonable doubt.

18                 First, the government has to prove beyond a

19     reasonable doubt that there was a conspiracy, the conspiracy

20     existed.    And second, the government has to prove that the

21     defendant knowingly and intentionally became a member of that

22     conspiracy.

23                 Let me go over each of those two elements in greater

24     detail.

25                 The first is that a conspiracy existed.            What is a

                            LINDA D. DANELCZYK, RPR, CSR
                               Official Court Reporter
 Case
Case   1:16-cr-00234-BMC Document
     1:18-cr-00681-WFK-ST Document290  Filed
                                   216-1     06/21/17
                                           Filed        Page
                                                 09/25/19    33 of
                                                           Page    8521
                                                                5 of  PageID #: #:
                                                                        PageID  4079
                                                                                   7069
                                                                            1120
                                   JURY CHARGE

 1     conspiracy?     A conspiracy is an agreement between two or more

 2     people to accomplish some unlawful purpose.            The gist or

 3     essence of the conspiracy is an unlawful agreement to violate

 4     the law.

 5                 A conspiracy is, therefore, sometimes referred to as

 6     a partnership in criminal purpose in which each member of the

 7     conspiracy becomes the agent of every other member.              To

 8     establish a conspiracy, the government is not required to

 9     prove that the coconspirators entered into a solemn formal

10     contract orally or in writing stating that they have formed a

11     conspiracy to violate the law.         The government need only prove

12     beyond a reasonable doubt that two or more persons explicitly

13     or implicitly came to an understanding to achieve the

14     specified unlawful object.

15                 Of course, you can find that the existence of an

16     agreement between two or more persons to commit a crime has

17     been established by direct evidence.           But since a conspiracy

18     is by its very nature characterized by secrecy, direct proof

19     may not be available; therefore, you may infer the existence

20     of a conspiracy from the circumstances of the case and the

21     conduct of the parties involved.          In other words, in the

22     context of conspiracy cases, actions may speak louder than

23     words.

24                 In determining whether or not the government has

25     proven beyond a reasonable doubt that the charged agreement,

                            LINDA D. DANELCZYK, RPR, CSR
                               Official Court Reporter
 Case
Case   1:16-cr-00234-BMC Document
     1:18-cr-00681-WFK-ST Document290  Filed
                                   216-1     06/21/17
                                           Filed        Page
                                                 09/25/19    34 of
                                                           Page    8521
                                                                6 of  PageID #: #:
                                                                        PageID  4080
                                                                                   7070
                                                                            1121
                                   JURY CHARGE

 1     the conspiracy, existed here, you may consider all the actions

 2     and statements of all those who you find to be participants.

 3     Ask yourselves whether they were acting together for the

 4     accomplishment of the charged criminal purpose.             If they were,

 5     this first element is satisfied.          If, however, they were

 6     acting together for some purpose unrelated to the underlying

 7     crime, even a separate criminal purpose, the government would

 8     not have satisfied the first element.

 9                 It's not necessary for the government to prove that

10     the ultimate objectives of the conspiracy were successfully

11     accomplished.     It's enough if the government has proved that

12     two or more persons, one of whom is the defendant, in any way,

13     expressly or impliedly came to a common understanding to

14     violate the law.      This means that you may find the defendant

15     guilty of conspiracy; in other words, agreeing to commit

16     securities fraud, wire fraud and money laundering, even if you

17     find that the objects of the conspiracy were never actually

18     committed.

19                 If upon all the evidence, direct and circumstantial,

20     you're satisfied beyond a reasonable doubt that the minds of

21     at least two of the alleged conspirators met, and that they

22     agreed to work together to accomplish the object of the

23     conspiracy charged in the indictment, then the first element,

24     the existence of the conspiracy, has been established.               If,

25     however, you find that the government has not proven beyond a

                            LINDA D. DANELCZYK, RPR, CSR
                               Official Court Reporter
 Case
Case   1:16-cr-00234-BMC Document
     1:18-cr-00681-WFK-ST Document290  Filed
                                   216-1     06/21/17
                                           Filed        Page
                                                 09/25/19    35 of
                                                           Page    8521
                                                                7 of  PageID #: #:
                                                                        PageID  4081
                                                                                   7071
                                                                            1122
                                   JURY CHARGE

 1     reasonable doubt that the conspiracy charged in the indictment

 2     did exist, then you have to find the defendant not guilty.

 3                 Now, the second element that the government has to

 4     prove beyond a reasonable doubt is that the defendant

 5     knowingly and willfully became a member of the charged

 6     conspiracy.     An individual may become a member of a conspiracy

 7     without full knowledge of all the details or the scope of the

 8     conspiracy, or the identities of each and every member of the

 9     conspiracy.     On the other hand, a person who has no knowledge

10     of the conspiracy but happens to act in a way which furthers

11     some objective or purpose of the conspiracy, does not thereby

12     become a conspirator.

13                 Moreover, mere association by a defendant with a

14     conspirator does not make the defendant a member of the

15     conspiracy, even if he knows of the conspiracy.             In other

16     words, knowledge isn't enough, the defendant himself must

17     intentionally participate in the conspiracy with the purpose

18     of helping to achieve at least one of its unlawful objects.

19                 However, the extent of a defendant's participation

20     in a conspiracy has no bearing on the issue of guilt.               Some

21     conspirators might play major roles, others may play minor

22     roles.   An equal role is not what the law requires.

23                 Before you find that the defendant was a member of a

24     conspiracy, the evidence in the case must show beyond a

25     reasonable doubt that the conspiracy was knowingly formed, and

                            LINDA D. DANELCZYK, RPR, CSR
                               Official Court Reporter
 Case
Case   1:16-cr-00234-BMC Document
     1:18-cr-00681-WFK-ST Document290  Filed
                                   216-1     06/21/17
                                           Filed        Page
                                                 09/25/19    36 of
                                                           Page    8521
                                                                8 of  PageID #: #:
                                                                        PageID  4082
                                                                                   7072
                                                                            1123
                                   JURY CHARGE

 1     that the defendant willfully participated in the unlawful plan

 2     with the intent to advance or further some objective or

 3     purpose of the conspiracy.

 4                 Now, you will see, as I continue with these

 5     instructions, that some kind of conspiracy charges require

 6     proof of an additional element, others don't, but all of them

 7     have at least these two elements that I've just explained to

 8     you in common; that is the existence of a conspiracy and the

 9     defendant's willing participation in it.

10                 Let me now turn to the specific counts in the

11     indictment.     Remember, again, you have to consider each count

12     separately.     I'm going to give you a verdict form which

13     there's a separate finding for each count.

14                 Count One of the indictment charges the defendant

15     with conspiracy to commit securities fraud.            Specifically,

16     Count One alleges, in relevant part, that between

17     December 2009 and April 2011, the defendant, together with

18     others -- is that right?        Between December 2009 and April of

19     2015, the defendant, together with others, conspired to use

20     and employ manipulative and deceptive devices by:              A,

21     employing one or more devices, schemes, and artifices to

22     defraud; B, making one or more untrue statements of material

23     fact and omitting to state one or more material facts

24     necessary in order to make the statements made in light of the

25     circumstances under which they were made, not misleading, and;

                            LINDA D. DANELCZYK, RPR, CSR
                               Official Court Reporter
 Case
Case   1:16-cr-00234-BMC Document
     1:18-cr-00681-WFK-ST Document290  Filed
                                   216-1     06/21/17
                                           Filed        Page
                                                 09/25/19    37 of
                                                           Page    8521
                                                                9 of  PageID #: #:
                                                                        PageID  4083
                                                                                   7073
                                                                            1124
                                   JURY CHARGE

 1     C, engaging in one or more acts, practices and courses of

 2     business which would and did operate as a fraud and deceit

 3     upon one or more investors and potential investors in

 4     ForceField in connection with the purchase and sale of

 5     investments in ForceField, directly and indirectly, by use of

 6     means and instrumentalities of interstate commerce and the

 7     mail.

 8                 Now that's a mouthful, ladies and gentlemen, I'm

 9     going to break it down for you.

10                 First, the relevant statutes that we're talking

11     about are the general conspiracy statute, that's in

12     Section 371 Title 18 of the U.S. Code, and that statute states

13     simply, if two or more persons conspire either to commit any

14     offense against the United States, and one or more of such

15     persons do any act to affect the object of the conspiracy,

16     each shall be punished or shall be guilty of a crime.

17                 The other statute is Section 78j(b) of Title 15 of

18     the U.S. Code, which says that it shall be unlawful for any

19     person, directly or indirectly, by use of any means or

20     instrumentality of interstate commerce, or of the mails, or of

21     any facility of any national securities exchange, to use or

22     employ, in connection with the purchase or sale of any

23     security, any manipulative or deceptive device or contrivance.

24                 In order to prove that the defendant committed the

25     crime charged in Count One, the government must prove each of

                            LINDA D. DANELCZYK, RPR, CSR
                               Official Court Reporter
  Case
Case    1:16-cr-00234-BMC Document
     1:18-cr-00681-WFK-ST  Document290
                                    216-1Filed 06/21/17
                                            Filed 09/25/19Page 38 10
                                                            Page  of 85 PageID
                                                                     of 21     #: 4084
                                                                           PageID #: 7074
                                                                              1125
                                     JURY CHARGE

  1    the following elements beyond a reasonable doubt:

  2                 First, that a conspiracy to commit securities fraud

  3    existed.

  4                 Second, that the defendant knowingly and

  5    intentionally became a member of the conspiracy.               Those are

  6    the first two elements of all conspiracies that I just

  7    explained to you.

  8                 And third, that an overt act occurred; that is,

  9    someone within the conspiracy took some action that advanced

 10    the goals of the conspiracy.

 11                 As to the second and third elements -- I'm sorry, as

 12    to the first and second elements, I just told what you it

 13    means to conspire.       Those instructions apply to this count.

 14                 The third element is that an overt act occurred;

 15    that is, someone within the conspiracy took some action that

 16    advanced the goals of the conspiracy.

 17                 Now the indictment alleges the following overt acts.

 18    The first overt act alleged is that on or about September 6th,

 19    2010, Richard St Julien caused ForceField to enter into a

 20    finder's fee agreement with AOHC.

 21                 Next, another overt act, in or around July 2012,

 22    Mr. Petrossi gave a presentation recommending the purchase of

 23    ForceField stock to attendees of an investor conference during

 24    which he stated, "I don't recommend anything that I don't

 25    invest at least a hundred thousand of my own money, and I

                            LINDA D. DANELCZYK, RPR, CSR
                               Official Court Reporter
  Case
Case    1:16-cr-00234-BMC Document
     1:18-cr-00681-WFK-ST  Document290
                                    216-1Filed 06/21/17
                                            Filed 09/25/19Page 39 11
                                                            Page  of 85 PageID
                                                                     of 21     #: 4085
                                                                           PageID #: 7075
                                                                              1126
                                     JURY CHARGE

  1    invest usually from a hundred thousand up to a million

  2    dollars."

  3                 Third overt act.      On or about September 9, 2013,

  4    Christopher Castaldo sent an email to Richard St Julien

  5    stating "Amazing, when we don't work, you barely trade.                 Call

  6    me when you were in New York, we don't work for free."

  7                 Forth overt act.      On or about August 29th, 2014,

  8    Mr. Petrossi sent an email to Richard St Julien in which he

  9    stated that we took in more than $200,000 at two investor

 10    conferences.

 11                 Fifth overt exact.       On or about September 22nd,

 12    2014, Mr. Petrossi sent a text message to Richard St Julien in

 13    response to a request by Richard St Julien to purchase

 14    ForceField shares, in which he stated, "I will go to the bank

 15    be get 5K, does that help?         I'm going to buy 1,000 shares

 16    within the hour."

 17                 To satisfy this third overt act element, the

 18    government has to prove beyond a reasonable doubt that at

 19    least one of the conspirators, not necessarily the defendant,

 20    committed at least one overt act alleged in the indictment for

 21    the purpose of furthering some objective of the conspiracy.

 22    For the government to satisfy this element, it's not required

 23    to prove all of the overt acts that I just read to you, or

 24    that any particular overt act was committed at precisely the

 25    time alleged in the indictment, nor do you all have to agree

                            LINDA D. DANELCZYK, RPR, CSR
                               Official Court Reporter
  Case
Case    1:16-cr-00234-BMC Document
     1:18-cr-00681-WFK-ST  Document290
                                    216-1Filed 06/21/17
                                            Filed 09/25/19Page 40 12
                                                            Page  of 85 PageID
                                                                     of 21     #: 4086
                                                                           PageID #: 7076
                                                                              1127
                                     JURY CHARGE

  1    on the same overt act.        It's sufficient if each one of you is

  2    convinced beyond a reasonable doubt that at least one overt

  3    act occurred, and that it occurred at about the time and place

  4    stated.

  5                 In other words, for this conspiracy charge, there

  6    has to be something more than an agreement, some overt step or

  7    action must have been taken by the defendant, or one of the

  8    conspirators in furtherance of the conspiracy.

  9                 The overt act element, to put it another way, is a

 10    requirement that the agreement went beyond the mere talking

 11    and agreement stage.        Bear in mind, however, that the overt

 12    act standing alone may be an innocent lawful act.               Frequently,

 13    however, an apparently innocent act sheds its harmless

 14    character if it is a step in carrying out, promoting, aiding

 15    or assisting the conspiratorial scheme; therefore, you're

 16    instructed that the overt act does not have to be an act which

 17    in and of itself is criminal or constitutes an objective of

 18    the conspiracy.

 19                 Similarly, it's not necessary for the government to

 20    prove that each member of the conspiracy committed or

 21    participated in the overt act.          It's sufficient if you find

 22    that at least one overt act was, in fact, performed by at

 23    least one conspirator, whether the defendant or another

 24    coconspirator, to further the conspiracy within the time frame

 25    of the conspiracy.

                            LINDA D. DANELCZYK, RPR, CSR
                               Official Court Reporter
  Case
Case    1:16-cr-00234-BMC Document
     1:18-cr-00681-WFK-ST  Document290
                                    216-1Filed 06/21/17
                                            Filed 09/25/19Page 41 13
                                                            Page  of 85 PageID
                                                                     of 21     #: 4087
                                                                           PageID #: 7077
                                                                              1128
                                     JURY CHARGE

  1                 Now, in order for you to determine whether the

  2    government has proven the charge of conspiracy in Count One, I

  3    need to explain the substantive crime of securities fraud.

  4                 So the claim, ladies and gentlemen, is for

  5    conspiracy, but a claim is that the conspirators were seeking

  6    to commit the substantive crime of securities fraud.                So for

  7    you to determine whether a conspiracy has been proven, I now

  8    need to tell you what a securities fraud is.

  9                 Remember, therefore, that as to this count, the

 10    issue is not whether the defendant actually committed a

 11    securities fraud, rather the issue is whether he entered into

 12    a conspiracy to commit a securities fraud.

 13                 To prove the substantive crime of securities fraud,

 14    the government has to establish each of the following elements

 15    beyond a reasonable doubt:

 16                 First, that in connection with the purchase or sale

 17    of a security, the defendant did any one or more of three

 18    unlawful acts.      I'm going to call these going forward "three

 19    unlawful acts."      They are as follows:

 20                 One, employed a device, scheme or artifice to

 21    defraud, or;

 22                 Two, made an untrue statement of a material fact or

 23    omitted to state the material fact which made what was said

 24    under the circumstances misleading, or;

 25                 Three, engaged in an act, practice, or course of

                            LINDA D. DANELCZYK, RPR, CSR
                               Official Court Reporter
  Case
Case    1:16-cr-00234-BMC Document
     1:18-cr-00681-WFK-ST  Document290
                                    216-1Filed 06/21/17
                                            Filed 09/25/19Page 42 14
                                                            Page  of 85 PageID
                                                                     of 21     #: 4088
                                                                           PageID #: 7078
                                                                              1129
                                     JURY CHARGE

  1    business that operated or would operate as a fraud or deceit

  2    upon a purchaser or a seller.

  3                 Second, that the defendant acted willfully,

  4    knowingly, and with the intent to defraud.

  5                 And third, that the defendant knowingly used or

  6    caused to be used any means or instruments of transportation

  7    or communication in interstate commerce, or the use of the

  8    mails in furtherance of the fraudulent conduct.

  9                 Let me go over those one at a time.           As I just

 10    explained to you, the first element that the government would

 11    have to prove beyond a reasonable doubt to prove a securities

 12    fraud is that in connection with the purchase of a sale of a

 13    security, the defendant did any one or more of the three

 14    unlawful acts.      The government doesn't need to prove all three

 15    of the unlawful acts, any one will be sufficient to satisfy

 16    this element if you find that the defendant committed it.                 But

 17    here, you have to be unanimous as to which unlawful act the

 18    government has proven beyond a reasonable doubt.               You all have

 19    to agree on the same unlawful act, and if you can't, then the

 20    defendant is not guilty.

 21                 A device, scheme or artifice to defraud is merely a

 22    plan for the accomplishment of any objective.              Fraud is a

 23    general term which engraces all efforts and means that

 24    individuals devise to take advantage of others.

 25                 The law which the defendant is alleged to have

                            LINDA D. DANELCZYK, RPR, CSR
                               Official Court Reporter
  Case
Case    1:16-cr-00234-BMC Document
     1:18-cr-00681-WFK-ST  Document290
                                    216-1Filed 06/21/17
                                            Filed 09/25/19Page 43 15
                                                            Page  of 85 PageID
                                                                     of 21     #: 4089
                                                                           PageID #: 7079
                                                                              1130
                                     JURY CHARGE

  1    violated prohibits all kinds of manipulative and deceptive

  2    acts.    Among these acts is orchestrating or manipulating

  3    trading in securities.        The essential element of manipulation

  4    is the deception of investors, deceiving them into believing

  5    that prices at which they purchased and sell securities are

  6    determined by the natural interplay of supply and demand.

  7    Consequently, any conduct that's designed to deceive or

  8    defraud investors by controlling or artificially affecting the

  9    price of securities is prohibited.           Market manipulation may be

 10    accomplished through a variety of means or ways undertaken

 11    either alone or in combination.

 12                 Now you need not find that the defendant actually

 13    participated in any securities transaction if the defendant

 14    was engaged in fraudulent conduct that was in connection with

 15    a purchase or a sale.        The in connection with aspect of this

 16    element is satisfied if you find that there was some nexus or

 17    relation between the allegedly fraudulent conduct and the sale

 18    or purchase of securities.         Fraudulent conduct may be in

 19    connection with the purchase or sale of securities if you find

 20    that the fraudulent conduct touched upon a securities

 21    transaction.

 22                 It's not necessary for you to find that the

 23    defendant was the actual seller or offerer of the securities,

 24    however you must find that the defendant participated in the

 25    scheme of fraudulent conduct that involved the purchase or

                            LINDA D. DANELCZYK, RPR, CSR
                               Official Court Reporter
  Case
Case    1:16-cr-00234-BMC Document
     1:18-cr-00681-WFK-ST  Document290
                                    216-1Filed 06/21/17
                                            Filed 09/25/19Page 44 16
                                                            Page  of 85 PageID
                                                                     of 21     #: 4090
                                                                           PageID #: 7080
                                                                              1131
                                     JURY CHARGE

  1    sale of stock.

  2                 With regard to the alleged misrepresentations and

  3    omissions, you must determine whether the statement was true

  4    or false when it was made.         And in the case of alleged

  5    omissions, whether the omission was misleading.               If you find

  6    that the government has established beyond a reasonable doubt

  7    that a statement was false or omitted, you must next determine

  8    whether the fact was stated was material under the

  9    circumstances.

 10                 A material fact is one that would have been

 11    significant to a reasonable investor's investment decision.

 12    Now, in order for you to find that a misrepresentation was

 13    material, the government must prove beyond a reasonable doubt

 14    that there was a substantial likelihood that the misstated

 15    fact would have been viewed by the reasonable investor as

 16    having significantly altered the total mix of information

 17    available.     To significantly alter the total mix of

 18    information available, means to meaningfully affect a

 19    reasonable investor's consideration about whether they should

 20    buy or sell and at what price.          However, to be material, a

 21    misstatement need not determine any particular outcome.

 22                 In determining whether any false or omitted

 23    statement is material, you may consider any contract that a

 24    witness has signed.        Now this is not to say that the

 25    government must prove that the misrepresentation would have

                            LINDA D. DANELCZYK, RPR, CSR
                               Official Court Reporter
  Case
Case    1:16-cr-00234-BMC Document
     1:18-cr-00681-WFK-ST  Document290
                                    216-1Filed 06/21/17
                                            Filed 09/25/19Page 45 17
                                                            Page  of 85 PageID
                                                                     of 21     #: 4091
                                                                           PageID #: 7081
                                                                              1132
                                     JURY CHARGE

  1    deceived a person of ordinary intelligence.              Once you find

  2    that there was material misrepresentation or omission of

  3    material facts, it does not matter whether the intended

  4    victims were gullible buyers or sophisticated investors

  5    because the securities laws protect the gullible and

  6    unsophisticated as well as the experienced investor.                Nor does

  7    it matter whether the alleged unlawful conduct was successful

  8    or not, or that the defendant profited or received any

  9    benefits as a result of the alleged scheme.              Success is not an

 10    element of the crime charged.          However, if you find that the

 11    defendant did profit from the alleged scheme, you may consider

 12    that in relation to the third element of intent, which is what

 13    I'm going to cover next.

 14                 Not next, the one after the second element.

 15                 The second element that the government has to prove

 16    beyond a reasonable doubt is that the defendant participated

 17    in the scheme to defraud knowingly, willfully, and with the

 18    intent to defraud.

 19                 Now I've already explained to you what it means to

 20    act knowingly.      Willfully means to act knowingly and

 21    purposefully with an intent to do something that the law

 22    forbids.     In determining whether the government acted

 23    willfully, the government is not required to establish that

 24    the defendant knew he was breaking any particular law or rule.

 25                 In the context of securities laws, with the intent

                            LINDA D. DANELCZYK, RPR, CSR
                               Official Court Reporter
  Case
Case    1:16-cr-00234-BMC Document
     1:18-cr-00681-WFK-ST  Document290
                                    216-1Filed 06/21/17
                                            Filed 09/25/19Page 46 18
                                                            Page  of 85 PageID
                                                                     of 21     #: 4092
                                                                           PageID #: 7082
                                                                              1133
                                     JURY CHARGE

  1    to defraud, means to act knowingly and with an intent to

  2    deceive.     The question of whether a person acted knowingly

  3    willfully and with the intent to defraud is a question of fact

  4    for you to determine like any other fact question.               This

  5    question involves a person's state of mind.

  6                 Direct proof of knowledge and fraudulent intent is

  7    almost never available to demonstrate someone's state of mind.

  8    It would be a rare case where it could be shown that a person

  9    wrote or stated that at a given time in the past he committed

 10    an act with fraudulent intent.          Such direct proof is not

 11    required.     The ultimate fact of knowledge and criminal intent,

 12    though subjective, may be established by circumstantial

 13    evidence based on a person's outward manifestations, his

 14    words, his conduct, his acts and all the surrounding

 15    circumstances disclosed by the evidence and a rational or

 16    logical inferences that may be drawn from that.

 17    Circumstantial evidence if believed is of no less value than

 18    direct evidence.

 19                 Since an essential element of the crime charged is

 20    intent to defraud, it follows that good faith on the part of

 21    the defendant is a complete defense to a charge of securities

 22    fraud.    The defendant, however, has no burden to establish a

 23    defense of good faith.        The burden is on the government to

 24    prove fraudulent intent and consequent lack of good faith

 25    beyond a reasonable doubt.         A belief by the defendant that

                            LINDA D. DANELCZYK, RPR, CSR
                               Official Court Reporter
  Case
Case    1:16-cr-00234-BMC Document
     1:18-cr-00681-WFK-ST  Document290
                                    216-1Filed 06/21/17
                                            Filed 09/25/19Page 47 19
                                                            Page  of 85 PageID
                                                                     of 21     #: 4093
                                                                           PageID #: 7083
                                                                              1134
                                     JURY CHARGE

  1    ultimately everything would work out so that no one would lose

  2    any money does not require that you find he acted in good

  3    faith.    No amount of honest belief on the part of a defendant

  4    that the scheme will ultimately make a profit for the

  5    investors will excuse fraudulent actions or false

  6    representations by him to obtain money.

  7                 The government may prove that the defendant acted

  8    knowingly in either of two ways.           First, it's sufficient that

  9    the evidence satisfies you beyond a reasonable doubt that the

 10    defendant was actually aware he was making or causing a false

 11    statement to be made.

 12                 Knowledge may be found from circumstances that would

 13    convince an average ordinary person.            Thus, you may find that

 14    the defendant knew that the statement was false if you

 15    conclude that he made it with a deliberate disregard of

 16    whether it was true or false and with a conscious purpose to

 17    avoid learning the truth.         Guilty knowledge, however, cannot

 18    be established by demonstrating mere negligence or foolishness

 19    on the part of the defendant.

 20                 Now, the third and final element that the government

 21    has to prove beyond a reasonable doubt is that the defendant

 22    knowingly used or caused to be used the mails or any means or

 23    instrumentalities of transportation or communication in

 24    interstate commerce, including telephones in furtherance of a

 25    scheme to defraud.

                            LINDA D. DANELCZYK, RPR, CSR
                               Official Court Reporter
  Case
Case    1:16-cr-00234-BMC Document
     1:18-cr-00681-WFK-ST  Document290
                                    216-1Filed 06/21/17
                                            Filed 09/25/19Page 48 20
                                                            Page  of 85 PageID
                                                                     of 21     #: 4094
                                                                           PageID #: 7084
                                                                              1135
                                     JURY CHARGE

  1                 It's not necessary that a defendant be directly or

  2    personally involved in any mailing, emailing, telephone calls

  3    or telephone messages.        If the defendant was an active

  4    participant in the scheme and took steps or engaged in conduct

  5    which he knew or reasonably could have foreseen would

  6    naturally and probably result in the use of the mails or the

  7    internet or telephone lines, then you may find that he caused

  8    the mails or these other instrumentalities of interstate

  9    commerce to be used.        When one does an act with the knowledge

 10    that the use of interstate means or communication will follow

 11    in the ordinary course of business, or where such use

 12    reasonably can be foreseen, even though not actually intended,

 13    then he causes such means to be used.

 14                 It's not necessary that the items sent through the

 15    mails or over the internet or communicated by telephone

 16    contain the fraudulent material or anything criminal or

 17    objectionable.      The matter mailed or communicated by telephone

 18    may be entirely innocent.

 19                 The use of telephones, the internet or the mail need

 20    not be central to the execution of the scheme and may even be

 21    incidental to it.       All that is required is that the use of the

 22    telephones, the internet or the mail bears some relation to

 23    the object of the scheme or fraudulent conduct.               In fact, the

 24    actual offer or sale need not be accomplished or accompanied

 25    by the use of telephone or internet or the mail so long as the

                            LINDA D. DANELCZYK, RPR, CSR
                               Official Court Reporter
  Case
Case    1:16-cr-00234-BMC Document
     1:18-cr-00681-WFK-ST  Document290
                                    216-1Filed 06/21/17
                                            Filed 09/25/19Page 49 21
                                                            Page  of 85 PageID
                                                                     of 21     #: 4095
                                                                           PageID #: 7085
                                                                              1136
                                     JURY CHARGE

  1    defendant is still engaged in actions that are part of a

  2    fraudulent scheme.

  3                 I remind you that Count One does not allege that a

  4    securities fraud was actually committed, and the government

  5    does not need to prove that a securities fraud was committed

  6    or attempted for you to find the defendant guilty of this

  7    count.    Rather, Count One charges the defendant with

  8    conspiring to commit securities fraud.

  9                 All right, we're getting there, ladies and

 10    gentlemen, this is Count Two we're now going to talk about.

 11                 That charges the defendant with conspiracy to commit

 12    a wire fraud.      Specifically it alleges in relevant part that

 13    between December 2009 and April 2015, the defendant, together

 14    with others, conspired to device a scheme and artifice to

 15    defraud investors and potential investors in ForceField, and

 16    to obtain money and property from them by using materially

 17    false and fraudulent pretenses, representations and promises,

 18    and for the purpose of executing such a scheme and artifice to

 19    transmit and cause to be transmitted by means of wire

 20    communication in interstate and foreign commerce writings,

 21    signs, signals, pictures and sounds.

 22                 Now, the relevant statute for this is Section 1349

 23    under Title 18 of the U.S. Code.           It states that any person

 24    who attempts or conspires to commit wire fraud shall have

 25    committed a crime, an offense.

                            LINDA D. DANELCZYK, RPR, CSR
                               Official Court Reporter
